 
 
I 
108th CONGRESS 2d Session 
H. R. 3876 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2004 
Mr. Hastings of Florida (for himself, Mr. Wexler, Mr. Davis of Florida, Mr. Boyd, Mr. Meek of Florida, Ms. Corrine Brown of Florida, and Mr. Deutsch) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part C of title XVIII of the Social Security Act to prohibit the comparative cost adjustment (CCA) program from operating in the State of Florida. 
 
 
1.Prohibition on operation of medicare comparative cost adjustment (CCA) program in Florida 
(a)In generalSection 1860C–1(b) of the Social Security Act, as added by section 241 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended by adding at the end the following: 
 
(3)No cca areas within FloridaA CCA area shall not include an MSA any portion of which is within the State of Florida.. 
(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
 
